Per Curiam.
This is a zoning case. Relator wishes to build an apartment-house on the west side of Scotland road, adjoining the South Orange line. The district is zoned “Residential A,” and by the ordinance such a building as that now projected is forbidden.
The case would he one for the same disposition as the line of cases typified in Ignaciunas v. Risley, 98 N. J. L. 712, except for the statute of 1926 (Pamph. L., p. 526), and the stipulated fact that there is a board of zoning adjustment. In that situation we deem it our duty to follow the decision of the Chief Justice in Chancellor Development Corp. v. Senior, 134 Atl. Rep. 337; 4 N. J. Mis. R. 633; and this results in *181a discharge of the present rule, leaving it open to relator to appeal to the board and to review its decision, if adverse, by certiorari. As intimated in the Chancellor ease, the board is to act judicially, on a lawful ascertainment of facts.
Relator has presented a supplemental brief urging, among other things, that the act of 1926 is unconstitutional as cutting off a jury trial, that the Chancellor case is not controlling, and that the right of appeal does not bar an application for mandamus. We have considered these matters and such others as are set out in the brief, but do not think they call for extended discussion.
The rule to show cause will be discharged.